Citation Nr: 0423611	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-08 404A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California




THE ISSUE

Entitlement to service connection for tongue and neck cancer, 
status post resection, to include as due to inservice 
radiation exposure.




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1979 to October 1982.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California.  In his 
April 2003 VA Form 9 the veteran indicated that he desired a 
Travel Board hearing.  He failed to report for such hearing 
scheduled in February 2004.

In his April 2003 VA Form 9, the veteran raises another 
theory of entitlement to the benefit sought, i.e., that a 
weakened immune system due to Hepatitis C that was contracted 
in service aggravated the cancer for which he seeks service 
connection.  The matter of entitlement to service connection 
for Hepatitis C (and service connection for the cancers at 
issue herein as secondary to Hepatitis C) has not been 
addressed by the RO, and is referred to the RO for 
appropriate action.  Inasmuch as it is inextricably 
intertwined with the matter at hand, it must be considered 
simultaneously.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's primary contention is that he developed tongue 
and throat cancer as a result of exposure to radiation and 
possible carcinogens such as asbestos or lead paint in 
service.  His cancer is a "radiogenic disease" as 
identified by 38 C.F.R. § 3.311(b)(2).  Consequently, 
additional development under 38 C.F.R. § 3.311 is necessary 
prior to a merits review of the claim.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309, 
and it is contended the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose or doses.  38 
C.F.R. § 3.311(a)(1).  No such assessment has been made in 
the instant case.  

Additionally, we also note that the RO has not made any 
attempt to request any available records concerning the 
veteran's alleged exposure to radiation.  These records 
normally include but may not be limited to the veteran's 
Record of Occupational Exposure to Ionizing Radiation (DD 
Form 1141), if maintained, service medical records, and other 
records which may contain information pertaining to the 
veteran's radiation dose in service.  

I VA's duty to assist a claimant has not been fulfilled.  
Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA),  notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, implementing regulations, and any 
other applicable legal precedent.  In 
particular, the RO should inform the 
veteran what type of evidence would 
substantiate his claim.  He should also 
be advised that the RO will assist him in 
obtaining identified evidence, if needed.  
He should also be advised to submit 
everything he has pertinent to the claim.

2.  The RO should ask the veteran to 
identify all his claimed sources of 
exposure to radiation in service.  The RO 
should obtain any available records 
documenting his radiation exposure, if 
any, at the alleged locations.  This 
development should include, but may not 
be limited to, the veteran's Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, 
service medical and personnel records, 
and any other official records pertaining 
to his duties and duty stations in 
service.  

3.  Thereafter, as appropriate, all 
pertinent records should be forwarded to 
the Defense Department or the Under 
Secretary for Health, to provide in-
service radiation exposure dose 
estimates, to the extent feasible, based 
on most current methodology. 

4.  If the Defense Department or Under 
Secretary for Health determines that the 
veteran was exposed to radiation in 
service, the RO should refer the claim to 
the VA Under Secretary for Benefits for 
an opinion to determine whether it is at 
least as likely as not that the veteran's 
cancer resulted from exposure to 
radiation in service, or whether there is 
no reasonable possibility that the 
veteran's disease resulted from radiation 
exposure during service, in accordance 
with 38 C.F.R. §  3.311(c).  A review of 
the veteran's entire claims file should 
be undertaken, and a discussion of the 
facts and the medical principles involved 
would be of assistance.  In addition, a 
complete rationale for all opinions and 
conclusions expressed should be provided.  
See Wandel v. West, 11 Vet. App. 200, 205 
(1998) (absent competent evidence of 
radiation exposure, the VA is not 
required to forward a claim to the VA 
Under Secretary for Benefits).

5.  If (and only if) the case is referred 
to the Under Secretary for Benefits, and 
the Under Secretary for Benefits is 
unable to conclude whether either it is 
at least as likely as not, or that there 
is no reasonable possibility, that the 
veteran's cancer is secondary to 
radiation exposure, the case should then 
be referred to an outside consultant for 
further development consistent with 
38 C.F.R. § 3.311.

6.  The RO should then review the claim 
(considering all alleged theories of 
entitlement).  If it remains denied, the 
veteran should be provided an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.  

The purposes of this remand are to ensure that the veteran 
has complete notice, and to assist him with development of 
his claim.  He has the right to submit additional evidence 
and argument on the matter the Board has remanded.  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


